Citation Nr: 0913059	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-40 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2007, the Veteran raised a claim of entitlement 
to service connection for dental problems.  In December 2007, 
he raised claims of entitlement to increased ratings for 
hearing loss and tinnitus.  As these matters have not been 
developed or certified for appeal and are not inextricably 
intertwined with the issues now before the Board, they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In December 2007, the Veteran via his representative informed 
VA that he was in receipt of Social Security Administration 
disability payments.  The Social Security decision and the 
records upon which it was based have not been associated with 
the claims file.  The administrative decision by Social 
Security Administration, along with the medical evidence 
relied upon, must be obtained and associated with the claims 
folder.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran has claimed entitlement to an increased rating 
for PTSD.  A pertinent decision which was issued during the 
pendency of this appeal is the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in which the United States 
Court of Appeals for Veterans Claims (Court) established 
significant new requirements with respect to the content of 
the duty-to-assist notice which must be provided to a veteran 
who is seeking a higher rating.  With respect to increased 
rating claims, the Court found that, at a minimum, a 38 
U.S.C. § 5103(a) notice requires that the Secretary notify 
the veteran that, to substantiate such a claim: (1) the 
veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Applying these principles to the 
claim of entitlement to an evaluation in excess of 30 percent 
for PTSD, the Board finds that the Veteran has not been 
provided with any notification letter which meet the 
requirements set forth in Vazquez-Flores v. Peake, supra.  A 
remand is required to correct this deficiency.

A VA PTSD examination was conducted in September 2006.  A VA 
peripheral nerves examination was conducted in November 2006.  
The examiner who conducted the PTSD examination specifically 
noted that the examination was not based on a review of the 
claims file.  The examiner who conducted the peripheral 
nerves examination did not indicate if, in fact, he had 
access to and had reviewed the claims file in connection with 
the examination.  No pertinent clinical evidence is 
referenced in the report of the examination and it appears to 
the Board that the examiner did not have access to the claims 
file.  As such, the examinations are not adequate for rating 
purposes.  The duty to assist may require "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The claims file must be provided to the examiners 
who conducted the PTSD and peripheral nerve examinations in 
order to allow them to prepare addendums to the examination 
reports which take into account a review of the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice that apprises him of the 
information related to increased rating 
claims, as outlined by the Court in 
Vazquez-Flores.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for PTSD and/or peripheral 
neuropathy since 2006.  After securing 
any necessary releases, obtain these 
records.  Regardless of the Veteran's 
response, obtain all outstanding VA 
medical records.  

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Provide the claims file to the 
examiner who conducted the September 2006 
VA PTSD examination and request that he 
review pertinent documents in the claims 
folder and prepare an amended report, 
indicating if there is a change in the 
prior findings after the claims folder 
review.  

If the examiner who conducted the 
September 2006 VA examination is not 
available, scheduled the Veteran for a VA 
mental disorders examination by an 
appropriately qualified health care 
professional to determine the severity of 
the service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  In connection with the 
examination, the claims folder must be 
made available to the examiner for review 
of pertinent documents therein.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the Veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.

The examiner is requested to provide 
examination findings which address the 
pertinent rating criteria, as set forth 
below:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; and

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; mild memory loss (such as 
forgetting names, directions, recent 
events); there is no stereotyped speech, 
flattened affect or impaired judgment.  

5.  Contact the examiner who conducted 
the November 2006 VA peripheral nerves 
examination and request that he review 
pertinent documents in the claims folder 
and prepare an amended report, indicating 
if there is a change in the prior 
diagnosis after the claims folder review.  
The examiner must specifically indicate 
if the Veteran has peripheral neuropathy 
of either or both upper extremities and, 
if so, must provide an opinion to 
determine if it is at least as likely as 
not (50 percent or greater likelihood) 
that the Veteran currently has peripheral 
neuropathy of either or both upper 
extremities which was incurred in or 
aggravated by active duty or was 
secondary to a service-connected 
disability to include diabetes mellitus.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  Adequate 
reasons and bases should be provided to 
support the opinion provided.

If the examiner who conducted the 
November 2006 VA peripheral nerves 
examination is not available, arrange for 
a VA examination by a suitably qualified 
health care professional to conduct an 
appropriate VA examination to determine 
if it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran currently has peripheral 
neuropathy of the right upper extremity 
and/or left upper extremity which was 
incurred in or aggravated by active duty 
service or was proximately due to, the 
result of or permanently increased in 
severity due to a service-connected 
disability, to include diabetes mellitus.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

Adequate reasons and bases should be 
provided to support the opinion provided.

6.  After the above development has been 
completed to the extent possible, 
readjudicate the Veteran's claims of 
entitlement to service connection for 
peripheral neuropathy of the upper 
extremities and entitlement to a 
disability evaluation in excess of 30 
percent for PTSD, with application of all 
appropriate laws, regulations, and 
consideration of all evidence not already 
reviewed by the RO/AMC and any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
any of the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

